Citation Nr: 0520114	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
neurosis/conversion hysteria.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain.

3.  Entitlement to service connection for chronic depression.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for lumbosacral strain.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

8.  Entitlement to service connection for stenosis of the 
lumbar spine.


9.  Entitlement to service connection for sacralization of 
the lumbar spine.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder and 
for a low back disability.  In a September 1997 decision, the 
Board also determined that that new and material evidence had 
not been submitted to reopen those service connection claims.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims ("the Court").  A 
joint motion for remand was filed in November 1998 which the 
Court granted in December 1998.  The Board's decision was 
vacated and remanded back to the Board as VA records had not 
been obtained and Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998) had not been considered.  

Thereafter, in June 1999, the Board remanded the case back to 
the RO to obtain the VA records and for consideration of 
Hodge.  The RO again determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for post-traumatic stress disorder and for 
a low back disability.  A supplemental statement of the case 
was issued in September 1999.  In May 2000, the Board 
remanded the case back to the RO again for additional 
consideration of new diagnoses of back disabilities and for 
additional development of the issue of service connection for 
psychiatric disorder.  

In a June 2000 rating decision, the RO denied service 
connection for degenerative joint disease and stenosis of the 
lumbar spine.  In July 2000, the RO denied service connection 
for depressive reaction.  

In a December 2000 determination, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for post-traumatic neurosis.  
The Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for 
lumbosacral strain.  The Board denied service connection on 
the merits for lumbosacral strain, conversion hysteria, 
degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The Board 
remanded the issues of service connection for anxiety 
disorder and depression to the RO for further development.  

In September 2001, the RO issued a supplemental statement of 
the case which denied service connection for anxiety disorder 
and depression.  These issues are also in appellate status.  

The veteran thereafter appealed the issues denied by the 
Board to the Court.  In February 2002, the Court vacated the 
portion of the Board's decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic neurosis and denied 
service connection for lumbosacral strain, conversion 
hysteria, degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The issues 
were remanded to the Board for adequate consideration of the 
Veterans Claims Assistance Act (VCAA).  In June 2004, the 
Board remanded this case to the RO.  The veteran's claim has 
been advanced on the docket.  


FINDINGS OF FACT

1.  In a September 1981 decision, the RO confirmed and 
continued the prior denial of service connection for post-
traumatic neurosis and conversion hysteria and notified the 
veteran of this decision and of his procedural and appellate 
rights; however, a notice of disagreement was not received 
within the subsequent one-year period.

2.  Evidence submitted since the RO's September 1981 decision 
is cumulative and redundant.

3.  In a September 1981 decision, the RO denied service 
connection for lumbosacral strain and notified the veteran of 
this decision and of his procedural and appellate rights; 
however, a notice of disagreement was not received within the 
subsequent one-year period.

4.  Evidence submitted since the RO's September 1981 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for lumbosacral strain.  

5.  The veteran clearly and unmistakably had depression or 
anxiety prior to his entry into active duty.  Such did not 
increase in severity during service.

6.  Lumbosacral strain existed prior to service and did not 
increase in severity during service.  

7.  Degenerative joint disease of the lumbar spine was not 
manifest during service or within one year thereof and is not 
attributable to service.

8.  Spondylolisthesis of the lumbar spine was not manifest 
during service and is not attributable to service.

9.  Stenosis of the lumbar spine was not manifest during 
service and is not attributable to service.

10.  Sacralization of the lumbar spine is a congenital 
defect.


CONCLUSIONS OF LAW

1.  The RO's September 1981 decision which confirmed and 
continued the prior denial of service connection for post-
traumatic neurosis and conversion hysteria is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted since 
the RO's September 1981 decision, thus, the claim of service 
connection for post-traumatic neurosis and conversion 
hysteria is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).

3.  The RO's September 1981 decision which denied service 
connection for lumbosacral strain is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  New and material evidence has been submitted since the 
RO's September 1981 decision which denied service connection 
for lumbosacral strain, thus, the claim of service connection 
for lumbosacral strain is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

5.  Symptoms of depression and anxiety clearly and 
unmistakably pre-existed service and clearly and unmistakably 
were not aggravated during service and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

6.  An anxiety disorder and a chronic depression disorder was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

7.  Lumbosacral strain clearly and unmistakably preexisted 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002).

8.  Lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).

9.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

10.  Spondylolisthesis of the lumbar was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

11.  Stenosis of the lumbar spine was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

12.  Sacralization of the lumbar spine is not a disease 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
February 2002, July 2003, and August 2004 letters from the RO 
to the claimant.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2004 and 
May 2005 supplemental statements of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's private and VA medical records 
have been obtained and he has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The veteran had active service from April 1942 to September 
1943.  On the April 6, 1942 induction examination, mild post-
traumatic neurosis without sequelae was noted.  In addition, 
on induction, the veteran complained of having sustained a 
back injury in 1941.  There were no objective findings.  The 
remarks section of the report indicated that the accident to 
his head and back were unconfirmed and not disabling for 
service.

On April 14, 1942, the veteran complained of having back pain 
for 8 months.  He was admitted to the hospital on April 24, 
1942 for complaints of pain in his lower back.  On 
examination, he reported that his back was accidentally 
injured in September 1941 in Astoria, Long Island, New York, 
when the veteran lifted a barrel that weighed approximately 
250 pounds.  Heat and strapping were applied and he did not 
work for the 8 months prior to his induction.  He reported 
recurrence of his symptoms during basic training when he was 
bending over doing exercise.  He wore an old belt that gave 
some relief.  Chronic, recurrent lumbosacral strain was 
diagnosed.  It was noted that the condition existed prior to 
induction.  He was returned to duty, improved on April 27, 
1942.

The veteran was admitted to the hospital in June 1943 due to 
complaints of dizzy spells.  A transfer diagnosis was post-
concussion syndrome which was attributed to a pre-service 
automobile accident.  He appeared to be depressed on 
admission.  He reported that he was involved in an auto 
accident in 1941 and was unconscious as a result for a short 
period of time, but was not hospitalized.  Although he was 
unable to give a satisfactory history, he stated that during 
the prior 2-3 years, he had been scared and had frequent 
headaches and dizzy spells.  On physical examination, there 
was no limitation of motion in his bones and joints.  A 
recheck examination was requested of an unsatisfactory 
lumbosacral spine x-ray taken in July 1943.  It was repeated 
and was unsatisfactory.  X- rays of the lumbosacral spine 
area taken on July 27, 1943 revealed bilateral sacralization 
of the last lumbar vertebra.  The lateral view was 
unsatisfactory.  The lateral view x-ray was repeated in 
August 1943 and was negative.

In August 1943, the veteran went before a combined 
Neuropsychiatric and Disposition Board.  A diagnosis of 
"psychoneurosis, conversion hysteria" was made, and a 
Certificate of Disability for Discharge was recommended.  
Since he had periods of some confusion and depression, he was 
kept in the hospital until he was discharged from service.  
He remained in the hospital until September 1943.  He 
complained of his back pain less and this was noted to be 
very much improved.  His condition remained otherwise 
unchanged.

The Certificate of Disability for Discharge indicated that 
the veteran had psychoneurosis, conversion hysteria (history 
of condition since childhood).  He was incapacitated by 
reason of it being a chronic condition characterized by 
severe headaches, pain in the back, tenseness, and periods of 
impulsive behavior for which no cause had been found.  This 
would be cause for repeated periods of hospitalization which 
rendered him unfit for duty.  There were no disabilities or 
defects other than noted on final examination.  A finding 
that the disorder existed prior to induction was made.  The 
indorsement found the disqualifying disability was not 
incurred in active service; the injury or disease did exist 
prior to induction; the injury or disease was not aggravated 
by active service; the disability was not due to his own 
misconduct; and the disability was not in line of duty.  The 
indorsement was signed by three officers of the Medical 
Corps.  

In May 1946, the veteran applied for VA disability benefits.  
In pertinent part, he asserted that he had a nervous 
condition which was incurred during service.  

In a May 1946 rating decision, service connection for a 
nervous condition was denied.  The RO stated that the veteran 
was diagnosed as having a post-traumatic neurosis during 
service which existed prior to and at induction and that 
conversion hysteria was not incurred during service.  

In September 1981, the veteran applied for service connection 
for back and nerve disorders.  

In a September 1981 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for post-traumatic neurosis 
and conversion hysteria.  The RO also denied service 
connection for a back disorder.  It was noted that inservice 
back complaints were noted to be related to the conversion 
hysteria for which service connection had been denied.  In 
addition, the RO stated that the service medical records 
showed complaints of back pain in April 1942, but they were 
related to a lumbosacral injury which existed prior to 
enlistment.  In October 1981, the veteran was notified of the 
September 1981 rating decision and of his procedural and 
appellate rights.  

In March 1984, the veteran sought to reopen his claim of 
service connection for a back disorder.  He submitted a copy 
of an enlisted record which documented that his physical 
condition when discharged was poor.  In April 1984, the RO 
advised the veteran that he needed to submit new and material 
evidence to reopen his service connection claim.  In 
September 1984, the veteran purported to disagree with the 
April 1984 letter, but was advised by the RO in September 
1984 that he had not timely appealed the September 1981 
determination.  The April 1984 letter was not an adjudicatory 
determination.  

In June 1992, the veteran sought to reopen his claims of 
service connection for "post-traumatic stress disorder" and 
a back disorder.  In July 1992, he was advised by the RO to 
submit new and material evidence in support of his claims.  
Thereafter, VA and private medical records were received.  In 
addition, duplicate service records were submitted.  

Private medical treatment records from P.B.D., M.D., dated 
March 1977 to June 1986 documented spasm and apparent 
tenderness over the spine.  Lumbosacral strain with possible 
herniated nucleus pulposus at L5 was diagnosed in November 
1978.  A computerized tomography (CT) scan in 1979 had shown 
borderline stenosis.   The veteran was treated for recurrent 
lumbosacral strain, chronic low back pain, by Dr. D. in 1980, 
1983, 1984, 1985 and 1986.  In March 1985, the physician 
indicated that the veteran had reactive depression and 
anxiety and problems that were related to his chronic, 
recurrent lumbosacral strain.  

A memorandum written in February 1984 indicated that a Dr. W. 
wanted the veteran to have a myelogram.

In a July 1992 letter, W.R., Jr., M.D., F.A.C.P., indicated 
that he had treated the appellant between 1969 and 1975 for 
vague complaints of chest pain and nervousness.  Repeated 
testing and examination was always normal.

In February 1993, a lay statement was received from a friend 
of the veteran's from service.  The friend indicated he had 
trained with the veteran at Camp Lee.  Before he was 
separated, the friend indicated that the veteran had 
complained about back pains, and the veteran later wrote that 
he had been hospitalized at Camp Shelby.  The friend related 
that he had spoken to the veteran several times after service 
and the veteran still complained about his back.

In April 1993, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, he related 
that he began training at Camp Lee, Virginia and then was 
sent to Camp Shelby, Mississippi.  He did not remember the 
circumstances surrounding the events that ended with his 
admission to the hospital.  He received an honorable 
discharge and was sent home from the hospital.  He maintained 
that his back problems had their onset at Camp Lee.  He had 
been treated for three months prior to entering service for 
muscle spasm.  This was the same problem that he had in 
service but it got worse doing maneuvers and he had 
complaints all of the time.  He could not walk far or run 
because of his back.  He related that the automobile accident 
he had before service was nothing serious and did not require 
hospitalization.  After his separation from service, the 
veteran stated that he got treatment for his nervous 
condition that included electroshock therapy which helped him 
get back on his feet and he was able to go to work six months 
later.  The veteran indicated that he had worked for 28-years 
as a truck driver.

Thereafter, private treatment records from T.H.H., M.D., were 
received.  These records showed that the veteran was seen in 
June 1998 and was diagnosed as having mild memory deficit 
secondary to aging and agitated depressive reaction.  Dr. H. 
noted that the veteran had a past history of a mental 
breakdown during service for which he was hospitalized.  He 
also had a history of having depression in the past.  In June 
1999, Dr. Harrison indicated there was a past history of 
depression dating to when the veteran was "younger."  In 
August 1999, it was noted that the veteran had been treated 
for memory difficulty that Dr. H. thought was age-related.  
He had a more recent recurrence of depression.  The veteran 
had a past history of "nervous breakdown" in service.  He had 
a problem with chronic depression since then with a 
recurrence that year.  Dr. H. opined that chronic depression 
dated back to his mental illness in service.

The veteran subsequently submitted copies of medical cards 
and business cards.  

VA records dated from 1978 to 1999 show that the veteran was 
treated for back and psychiatric complaints.  In September 
1980, the veteran was treated for low back pain located from 
L-2 to L-5.  In November 1980, it was noted that he had a 
dull backache.  In June 1981, he complained of low back pain 
and was diagnosed as having lumbosacral strain.  In September 
1984, it was reported that the veteran was tense and nervous.  
In June 1986, he was treated for back spasm.  In September 
1996, it was noted that the veteran had anxiety.  In 
September 1998, the veteran complained of having back pain.  
It was noted that he had chronic back pain.  In October 1998, 
the examiner noted that x-rays showed sacralization of L-5, 
pseudospondylolisthesis at L-4 with mild disc derangement, 
and moderate spondylosis in the mid-thoracic region with 
spurring at L-2 to L-5.  In November 1998, the veteran 
complained of having back pain.  In March 1999, the veteran 
complained of low back pain.  In July 1999, it was noted that 
the veteran had anxiety and insomnia.  In July 1999, the 
veteran underwent an epidural steroid injection to relieve 
back pain.  In August 1999, the veteran was treated for 
depression and anxiety.  In September 1999, he was treated 
for chronic back pain..  In November 1999, he received a 
lumbar epidural injection for back pain.  

In December 1999, the veteran's friend from service submitted 
another statement in which he wrote that the veteran had told 
him he hurt his back in basic training and had complained of 
back pain when they continued their friendship after service.

In June 2000, Dr. H. indicated that he had previously 
reviewed the veteran's military file.  The records indicated 
that with only moderate provocation in service, the veteran 
had suffered an emotional decompensation.  Dr. H. opined that 
the veteran's present chronic depression was simply an 
extension of the pre-existing mood disorder.  The record 
clearly indicated that the veteran was psychiatrically 
unstable at that time and was subsequently treated with 
electroshock therapy.  Dr. H. indicated that whether or not 
the underlying mood disorder existed prior to induction into 
the military remained to be established, but he stated that 
the veteran's chronic depression dated back to the mental 
illness that he was suffering with inservice regardless of 
when it began.

Subsequent VA records show that it was noted in February 2001 
that the veteran had a history of an anxiety disorder as well 
as chronic low back pain.  

In June 2001, the veteran was afforded a VA examination.  At 
that time, the veteran reported that during the service, he 
had an episode where he passed out.  He was hospitalized and 
was ultimately given a medical discharge for a conversion 
disorder.  Thereafter, he was treated at a private facility 
and was administered shock treatments.  The examiner reviewed 
pertinent service and post-service records in the report.  
Following a mental status examination and review of the 
record, the examiner opined that the veteran did not have a 
chronic disorder, but rather had a personality which 
predisposed him to react to stress with anxiety.  During 
times in his life when he was under stress, the veteran 
reacted by manifesting psychological symptoms, including 
nervousness and depression.  The examiner stated that the 
veteran exhibited similar symptoms pre-service.  The examiner 
indicated that rather than viewing his symptoms as being 
related to those exhibited in service, they were related to 
similar preservice symptoms.  The examiner indicated that 
whatever conditions caused the veteran to pass out (during 
service) may have caused a stress reaction and there appeared 
to be a psychological component to his complaints of 
headaches, backaches, and dizziness.  This is why he was 
diagnosed as having a conversion disorder.  Later, when he 
was experiencing pain with lumbosacral strain, he had another 
outburst of emotional problems.  The impression was anxiety 
disorder, not otherwise specified, mixed anxiety, and 
depressive disorder.  In addition, the examiner indicated 
that the veteran had a cognitive disorder, noted to be age-
related.  

In February 2005, the veteran was afforded VA joints and back 
examinations by the same examiner.  The veteran's claims file 
was reviewed and his history was discussed.  Physical 
examination resulted in a diagnosis of chronic lumbosacral 
strain.  The examiner stated that he had reviewed the recent 
records and there was no mention of low back pain and no 
recent prescription for pain medication.  The examiner stated 
that he could not attribute the veteran's low back pain and 
back condition to service without resorting to speculation.  

In March 2005, the veteran was afforded a psychiatric 
examination.  The veteran's claims file was reviewed and his 
history was discussed.  The examiner noted Dr. H's assessment 
and stated that while Dr. H. assessed the veteran's chronic 
mood disorder to date back to his mental illness that he was 
suffering from while in service, he did not point to the date 
of onset of the disorder either prior to or during service.  
The examiner noted that the veteran was not diagnosed with 
depression or a mood disorder during service.  Mental status 
examination resulted in a diagnosis of anxiety disorder, not 
otherwise specified; mixed anxiety and depressive disorder; 
cognitive disorder.  It was noted that the veteran currently 
was a poor historian with dementia.  The examiner noted that 
the veteran was diagnosed with mild post-traumaic neurosis as 
well as post-concussion syndrome during service.  The 
examiner also noted that there was a notation in a clinical 
record in the claims file that psychoneurosis had been 
present since childhood.  The examiner stated that he could 
not state if any preexisting psychiatric disorder was 
aggravated during service.  He stated that he concurred with 
the prior VA examiner's opinion that the veteran responded to 
stressful situations with anxiety.  


Analysis

New and Material

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
credibility of newly presented evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lay persons are not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
current medical diagnoses, thus, any statements purporting to 
do so cannot constitute material evidence.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For these reasons, unsupported 
lay statements, even if new, do not serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Laypersons are not competent to 
give a medical opinion as to diagnosis or causation.  
Therefore, statements to that effect are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray.



Post-Traumatic Neurosis/Conversion Hysteria

In this case, the last final decision of record was the 
September 1981 rating decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder.  
The RO indicated that the veteran had not submitted evidence 
which showed that the post-traumatic neurosis and conversion 
hysteria did not preexist service and/or were aggravated 
therein.

Post-traumatic neurosis and conversion hysteria were the 
psychiatric disorders for which service connection was 
denied.  Therefore the Board will proceed in its analysis 
using those diagnoses.

The evidence added to the record since the final September 
1981 rating decision is cited above.  In addition, the 
veteran and his representative have presented their 
assertions in the record.  They maintain that the veteran did 
not have a nervous disorder when he entered service and 
incurred one therein.  Alternatively, they assert that if he 
did have a nervous disorder, it was aggravated during 
service.  The Board notes that any lay statement made by the 
veteran and/or his representative that he currently suffers 
from post-traumatic neurosis and/or conversion hysteria does 
not constitute competent evidence if it is unsupported and is 
not new and material evidence.  See Vargas-Gonzalez; Savage; 
Moray; Espiritu.

As noted, new and material evidence is evidence which has not 
been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The newly submitted evidence does not establish that 
the specific diagnosis of post-traumatic neurosis and 
conversion hysteria did not preexist service or that post-
traumatic neurosis and conversion hysteria were aggravated 
therein.  The newly submitted evidence addresses other 
psychiatric diagnoses.  The newly diagnosed psychiatric 
diagnoses will be discussed below on the merits as those 
specific disorders were not addressed nor denied in any prior 
final RO decisions.  Moreover, although the newly submitted 
evidence shows post-service diagnoses of psychiatric 
disorders, it does not reflect a post-service diagnosis of 
post-traumatic neurosis and/or conversion hysteria.  As the 
new evidence fails to establish that the veteran currently 
has post-traumatic neurosis and/or conversion hysteria, it 
cannot be considered to be material on the issue of service 
connection for post-traumatic neurosis and/or conversion 
hysteria.  Competent evidence establishing that the veteran 
currently suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  Thus, the 
new evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
veteran and his representative have not advanced a valid 
claim of service connection for post-traumatic neurosis 
and/or conversion hysteria.  See Rabideau v. Derwinski, 2 Vet 
.App. 141, 143-44 (1992).  


Lumbosacral Strain

In this case, the last final decision of record was the 
September 1981 rating decision which denied service 
connection for a disorder of the lumbosacral spine.  The RO 
determined that the veteran had a lumbosacral injury which 
preexisted service and was not aggravated therein.  The RO 
also determined that the veteran had back pain which was part 
of his conversion hysteria, a disorder for which service 
connection had been denied.

The veteran and his representative assert that the veteran 
did not have a disorder of the lumbosacral spine when he 
entered service, but he incurred such a disability during 
service.  Alternatively, they argue that a preexisting 
lumbosacral disorder was aggravated during service.  

A review of the new evidence added to the record includes 
post-service diagnoses of lumbosacral strain as well as an 
enlisted record which documented that the veteran's physical 
condition when discharged was poor.  With regard as to post-
service diagnosis of lumbosacral strain, this evidence is 
relevant to the veteran's claim as it establishes that he had 
the same disorder post-service as he did inservice.  With 
regard to the enlisted record, as noted above, the veteran 
was discharged for psychiatric reasons.  However, this 
enlisted record also documented that his physical condition, 
as opposed to mental condition, was poor.  This evidence is 
not cumulative of evidence of record at the time of the last 
final decision because the evidence of record at the time of 
the September 1981 rating decision did not show the veteran's 
physician condition at the time of discharge.  This evidence 
is relevant with regard as to whether a lumbosacral disorder 
was either incurred in or aggravated during service.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and must be considered in order to fairly decide the merits 
of the claim.  Furthermore, where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  38 C.F.R. § 3.156 (c).  Accordingly, the 
application to reopen the claim for service connection for 
lumbosacral strain is granted.  A determination of the 
question of service connection for lumbosacral strain is made 
below.


Service Connection 

The Board notes that where a combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran did not serve in combat, thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that arthritis and 
psychosis will be presumed to have been incurred in service 
if either had become manifest to a degree of 10 percent or 
more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, a layperson is not competent to make medical 
conclusions, thus, any such statements regarding causation 
are not competent.  Espiritu.


Depression and Anxiety

In this case, although mild post-traumatic neurosis without 
sequelae was noted at induction, service connection has been 
specifically denied for this disorder.  Neither depression 
nor anxiety was shown on the induction examination nor was a 
diagnosis of chronic depression or an anxiety disorder 
rendered when the veteran was examined and accepted for 
service.  Dr. H. did not definitively opine as to whether the 
veteran had a mood disorder prior to service.  VA examiners 
have diagnosed the veteran as currently having an anxiety 
disorder and a depressive disorder.  One examiner indicated 
that the veteran reacts to stress by exhibiting anxiety.  A 
second examiner agreed.  The first examiner essentially 
opined that the veteran had reacted to stress this way prior 
to service and not just in service, and reacted the same way 
after service.  However, the Board does find that these 
statements amount to clear and unmistakable evidence that 
anxiety and depression existed prior to service.  

Accordingly, the Board finds that the veteran did clearly and 
unmistakably have a defect, infirmity, or disorder relating 
to depression or anxiety prior to his entry into active duty.  
Furthermore, there is clear and unmistakable evidence that 
anxiety and depression were not aggravated during service.  
The most probative evidence supports the clear conclusion of 
the VA examiner that the veteran reacts to stress in a 
certain manner.  Furthermore, he had reacted to stress this 
way prior to service, during service and after service.

The service medical records show that when the veteran was 
hospitalized in June 1943 due to complaints of dizzy spells 
which were attributed to post-concussion syndrome and he 
appeared to be depressed.  In August 1943, the veteran went 
before a combined Neuropsychiatric and Disposition Board.  A 
diagnosis of "psychoneurosis, conversion hysteria" was made, 
and a Certificate of Disability for Discharge was 
recommended.  During hospitalization for that disorder, the 
veteran had periods of some confusion and depression.  

The post-service records show that the veteran has been 
treated and diagnosed as having psychiatric disorders.  VA 
outpatient records generally show complaints of anxiety and 
depression during the 1980's and 1990's.  

Dr. H. indicated that he had reviewed the veteran's military 
records and has treated the veteran.  He opined that the 
veteran had an emotional decompensation during service.  He 
further opined that the veteran's present chronic depression 
was simply an extension of the inservice mood disorder.  Dr. 
H. did not opine as to whether the underlying mood disorder 
existed prior to induction into the military, but he stated 
that the veteran's chronic depression dated back to the 
mental illness that he was suffering with inservice 
regardless of when it began.  In sum, Dr. H. opined that the 
veteran had chronic depression which dated back to his mental 
illness in service.  The VA examiner confirms the opinion of 
Dr. H, in part, but adds that the manifestations re also part 
of the preexisting personality structure of the veteran, 
which included how he reacted to stress prior to service.

The VA examiner who conducted the June 2001 VA examination 
was informed that Dr. H. had opined that the veteran suffered 
from chronic depression that was simply an extension of a 
pre-existing mood disorder that was exhibited in service 
without regard to when this mood disorder began.  The 
examiner was asked to provide an opinion: a) as to whether 
the veteran has chronic depression or an anxiety disorder; b) 
the onset of chronic depression or anxiety disorder; and c) 
whether post-service chronic depression or an anxiety 
disorder is linked to the psychiatric symptomatology 
exhibited in service.  In response, the examiner opined that 
the veteran did not have a chronic disorder, but rather had a 
personality which predisposed him to react to stress with 
anxiety.  The examiner opined that current diagnoses were not 
related to service.  Rather, the examiner indicated that the 
veteran reacted to stress by manifesting psychological 
symptoms to include anxiety, nervousness, and depression.  It 
was her opinion, in essence, that the veteran had reacted to 
stress in this manner all of his life and not just during 
service.  

The March 2005 examiner stated that the veteran was not 
diagnosed with depression or a mood disorder during service.  
This examiner also stated that the veteran responded to 
stressful situations with anxiety.  

With regard to chronic depression, Dr. H. has opined that the 
current diagnosis of this disorder is related to service.  
The Board notes that the veteran was only diagnosed as having 
post-traumatic neurosis and conversion hysteria during 
service.  However, this does not mean that the manifestations 
of other psychiatric illness were not present or that they 
did not have their onset at that time.  Further, this does 
not preclude Dr. H. from opining that the veteran had a mood 
disorder during service.  Dr. H. has provided competent 
evidence of a relationship between currently diagnosed 
chronic depression and service.  The first VA examiner 
indicated that the veteran had a depressive disorder.  
However, in her discussion of the veteran's mental history 
and current state, the examiner addressed depression as being 
a psychological symptom related to the veteran's periods of 
stress during which he reacted with depression and anxiety.  
This VA's examiner's opinion is also considered competent 
evidence.  The second VA examiner also diagnosed the veteran 
as having an anxiety and depressive disorder.  This VA's 
examiner's opinion is also considered competent evidence.  

In weighing the medical opinions, with regard to chronic 
depression, the Board is affording more probative weight to 
the opinion of the VA examiners.  The opinions are thorough 
and more consistent with the contemporaneous in-service 
records.  The decision of Dr. H to downplay a discussion of 
whether manifestations pre-existed service reduces the 
probative value of his opinion.

Based upon the cumulative record, there is both clear and 
unmistakable evidence that anxiety and depression preexisted 
service and were not aggravated therein.

Lumbosacral Strain

In this case, lumbosacral strain was not noted at entry into 
service.  A prior accident and back injury was noted, but 
nothing was found on examination.  There was no lumbosacral 
defect, infirmity, or disorder noted on the induction 
examination.  Therefore, the veteran is entitled to a 
presumption of sound condition as to his lumbosacral spine.  
But, this presumption may be rebutted.

The Board notes that in Miller v. West, 11 Vet. App. 345, 348 
(1998), the Court held that a veteran's self- report that he 
had previously suffered from "depression or excessive worry;" 
in-service clinical records reflecting a pre-service 
diagnosis of a psychiatric disability, and an in-service 
medical board that found the veteran's psychiatric disability 
to have preexisted service were insufficient to rebut the 
"presumption of soundness" as was found in 38 U.S.C.A § 1111, 
because these records "were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  

In the case of Gahman v. West, 12 Vet. App. 406 (1999), the 
Court determined that there was clear and unmistakable 
evidence to overcome the presumption of soundness, as the 
appellant's service medical records and the findings of an 
inservice Board of Medical Survey clearly and unmistakably 
demonstrated that the appellant's condition preexisted and 
was not aggravated by military service.  In reaching this 
conclusion, the Court noted that the military physicians and 
the Board of Medical Survey based their conclusions 
exclusively on medical history provided by the appellant, and 
there was no indication that the appellant's medical records 
pertaining to his preservice medical problems were ever 
reviewed.  It was noted that while the Court had previously 
held in Miller, that a "bare conclusion, even one written by 
a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness," 
it also had likewise held that an appellant cannot transform 
bare transcriptions of lay history unenhanced by any medical 
comment into competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In distinguishing Miller on a 
factual basis, the Court found that, in the Gahman case, 
there was a factual predicate for the Board of Medical 
Survey's conclusion, i.e., the appellant's own history 
filtered through the medical expertise of the Board of 
Medical Survey.  Moreover, contrary to the facts in LeShore, 
this history was enhanced by the medical experts who opined 
that his current condition preexisted service.  The Board of 
Medical Survey did not merely transcribe the statements of 
the appellant but rather supplemented his statements with 
their own findings and comments.

In this case, the Board finds that Gahman is controlling.  
There is clear and unmistakable evidence to overcome the 
presumption of soundness, as the veteran's service medical 
records and the findings of the inservice examiners clearly 
and unmistakably demonstrated that the veteran's condition 
preexisted military service.  

On his induction examination, the veteran complained of 
having sustained a back injury in 1941, but there were no 
objective findings.  Shortly thereafter, on April 14, 1942, 
the veteran complained of having back pain for 8 months.  He 
was admitted to the hospital on April 24, 1942 for complaints 
of pain in his lower back.  On examination, he reported that 
his back was accidentally injured in September 1941 in 
Astoria, Long Island, New York, when the veteran lifted a 
barrel that weighed approximately 250 pounds.  Heat and 
strapping were applied and he did not work for the 8 months 
prior to his induction.  He reported recurrence of his 
symptoms during basic training when he was bending over doing 
exercise.  He wore an old belt that gave some relief.  The 
Board notes that while the veteran was not competent to 
render his own back diagnosis, he was certainly competent to 
report that he had hurt his back and describe how he hurt his 
back.  He was also competent to state how his back was 
treated and how long he was unable to work (8 months) because 
of the injury.  He was also competent to state that he 
experienced the same type of back symptoms during training 
exercises during service.  None of these observations 
required medical expertise.  

Based on the veteran's statements, which he was competent to 
make, as well as based on examination, recurrent chronic 
lumbosacral strain was diagnosed.  The examiner opined that 
the condition existed prior to induction.  

In this case, there was a factual predicate for the 
examiner's conclusion, the veteran's own history filtered 
through the medical expertise of the examiner.  Moreover, the 
veteran's history was enhanced by the examiner who opined 
that his current condition preexisted service.  The examiner 
did not merely transcribe the statements of the veteran, but 
rather supplemented his statements with his own findings and 
comments.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In light of the above, with regard to lumbosacral strain, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that a back injury resulting in 
lumbosacral strain existed prior to service.  Thus, the Board 
finds that the probative evidence constitutes clear and 
unmistakable evidence that low back strain/injury existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that lumbosacral strain 
preexisted service.  Second, there must be clear and 
unmistakable evidence that lumbosacral strain was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that recurrent lumbosacral strain did not 
undergo an increase in severity during service.

The veteran was admitted to the hospital in 1942 for 
lumbosacral strain, treated, and returned to duty improved.  
When he was admitted to the hospital in June 1943 for 
complaints of dizzy spells, physical examination of his 
musculoskeletal system revealed no abnormalities.  Although 
the initial x-rays of his lumbosacral spine were 
unsatisfactory, repeat x-rays revealed bilateral 
sacralization and a normal lateral view.  By the time of his 
release in September 1943, his back pain was less and very 
much improved.  His discharge was predicated on his 
psychoneurosis, conversion hysteria, not any back disorder.  
This inservice evidence confirms that the lumbosacral strain 
was recurrent, but the Board does not find that this 
establishes evidence of an increase in severity.  

The presumption of aggravation does not apply to a veteran 
with a preexisting injury when the medical evidence shows 
only temporary exacerbations during service.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  Here, the evidence 
showed that the veteran had a continuation, but thereafter 
was asymptomatic at separation.  Therefore the Board does not 
find that there was an increase in disability during service.  
Because the contemporaneous evidence establishes improvement, 
it is concluded that thee is clear and unmistakable evidence 
that there was no aggravation.

The Board has considered the enlisted record that documented 
that the veteran's physical condition when discharged was 
poor.  As noted, the veteran's petition to reopen the claim 
of service connection was based in part on this record as it 
referred to his physical, not only mental, condition.  That 
being noted, while this record was sufficient to assist in 
reopening the claim, it must now be weighed with the other 
evidence of record.  The veteran's discharge was predicated 
on his psychiatric condition, but the document does not have 
an area to document a servicemember's psychiatric condition 
at discharge.  Therefore, the question regarding the physical 
condition at discharge necessarily covers both physical and 
psychological conditions.  The Board has no basis to decide 
that "poor" physical condition references his back.  The 
Board was willing to presume that this was a possibility to 
reopen the service connection claim, but in weighing the 
evidence of record finds that any conclusion in that regard 
is speculative at best, and, significantly, contrary to the 
record which showed that the veteran's back pain was very 
much improved and lessened when he was released in September 
1943.  Thus, the inservice professionals determined that the 
lumbosacral strain had improved by the time the veteran was 
discharged from the hospital and separated from service.  

In regard to the beliefs of the veteran and his 
representative that there was aggravation or worsening, their 
opinions are not competent.  Routen v. Brown, 10 Vet. App. 
183 (1997).  The veteran's friend stated that following 
service, at some point, the veteran complained of having back 
pain.  The friend is competent to state what he was told.  
However, the post-service competent evidence showed treatment 
beginning many years after separation from service and the 
continuation of chronic, recurrent lumbosacral strain without 
evidence of worsening for decades after service.  This 
evidence supports the finding that any back flare-up during 
service represented no more than an exacerbation and not an 
actual worsening of the veteran's lumbosacral strain.  

The Board finds that there is clear and unmistakable evidence 
that the preexisting lumbosacral strain was not aggravated by 
service.  Accordingly, because there is clear and 
unmistakable evidence that lumbosacral strain preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mirror the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that preexisting lumbosacral strain was not aggravated during 
service for the purpose of rebutting the presumption of 
soundness (38 U.S.C.A. § 1111), it necessarily follows 
lumbosacral strain was not, in fact, aggravated during 
service (38 U.S.C.A. § 1110).  The Board has found by clear 
and unmistakable evidence that the veteran's lumbosacral 
strain was not aggravated by service in order to conclude 
that there was a preexisting disease.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).

The Board notes that although back pain during service was 
also attributed to conversion hysteria during service, that 
disorder is not service-connected.  


Degenerative Joint Disease, Spondylolisthesis, and Stenosis 
of the Lumbar Spine

The post-service evidence establishes diagnoses of 
degenerative joint disease, spondylolisthesis and stenosis of 
the spine.  However, these diagnoses were not rendered until 
over 30 years after the veteran was separated from service.  

The veteran and his representative argued that there was 
evidence of low back pain in service, continuity of this same 
symptomatology since service, and competent evidence that 
links degenerative joint disease, spondylolisthesis and 
stenosis to this post-service symptomatology.  Therefore the 
Board will examine whether the nexus between service and 
degenerative joint disease, spondylolisthesis and stenosis 
could be satisfied under the provisions of 38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 495 (1997) by evidence of 
chronicity or continuity of symptomatology.

The chronicity provisions are applicable where evidence shows 
that a veteran had a chronic condition in service, or during 
an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage, 10 Vet. App. at 495.  Chronic lumbosacral strain was 
described as chronic in service.  Chronicity is not 
applicable for claims for service connection for degenerative 
joint disease, spondylolisthesis and stenosis since this 
provision requires that the same chronic condition be noted 
inservice and post-service.  38 C.F.R. § 3.303(b).

If chronicity is not applicable, a claim may still be valid 
on the basis of 38 C.F.R. § 3.303(b) if the condition is 
noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
A claimant is required to submit competent evidence of a 
nexus between his present disability and his post service 
symptomatology.  McCormick, 14 Vet. App. at 39.  A layperson 
is competent to note the presence and location of pain in his 
body as it an observable feature of symptom of an injury or 
illness.  See Layno.  The veteran's lay testimony is 
supported by the service medical records that recorded his 
complaints and diagnosed it as lumbosacral strain.  In 
testimony and through the lay statements of his friend, the 
veteran has provided competent evidence of continuity of 
symptomatology (low back pain) since service.  A veteran's 
retrospective assertion of continuous symptoms is competent 
evidence sufficient for the purpose of establishing 
continuity of symptomatology.  Furthermore, continuity of 
symptomatology, as described in Savage, supra, does not 
require that a claimant be diagnosed with the same condition 
both in service and at the time of his claim for service 
connection (such a requirement is part of the 38 C.F.R. § 
3.303(b) criteria as to a chronicity basis for service 
connection).

However, Savage stands for the proposition that after 
continuity of symptomatology is established, the veteran must 
still submit competent medical evidence that connects the 
current disabilities to the post-service symptomatology.  A 
review of the post-service medical evidence reveals that the 
medical examiners of record have attributed his current back 
pain symptomatology, in part, to degenerative joint disease, 
spondylolisthesis, and stenosis, but have not linked these 
post-service diagnoses to his continuity of symptomatology 
(chronic low back pain) since service.  Stated differently, 
the medical opinions of record have offered a variety of 
diagnoses to explain his then-current complaint of low back 
pain, beginning in about 1977, many years after separation 
from service.  Any recordations made by examiners of "pain 
since service" are bare transcriptions of a lay history of 
back pain since service, and the Board has already accepted 
as competent the veteran's testimony to that effect.  See 
LeShore.  No medical opinion has indicated that the veteran's 
current back disorders are related to the back pain he noted 
in service and since service.  His inservice symptoms 
(described as low back pain) were attributed to lumbosacral 
strain.  He continued to describe his symptoms as "low back 
pain," but there is a complete absence of medical evidence 
showing a common underlying cause of those symptoms.  The 
cause of the veteran's current back disorders does not 
present an issue that may be satisfied by lay testimony.  
Here, the issue is the cause of an aching back, a matter that 
is not visually observable in this case.  Moreover, given the 
many possible causes of the veteran's back problems, neither 
he nor any other layperson can testify as to the origin of 
his current condition.  In fact, his back condition has been 
the subject of numerous diagnoses since service.  Therefore, 
the provisions of 38 C.F.R. § 3.303(b) do not assist him in 
establishing service connection.  The Board's conclusion is 
supported in this case by the service medical records which 
reveal that inservice back pain was evaluated and attributed 
to lumbosacral strain, and that none of the other back 
conditions noted post-service were diagnosed after 
examination and x-rays in service.

Although the veteran and his representative assert that the 
diagnosed back disorders are related to service, they are not 
competent to made this assessment.  See Espiritu.  Likewise, 
as noted, to the extent that the veteran reported having back 
pain since service as due to any one of these disorders to 
examiners, such statements recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, do not constitute medical evidence of a nexus to 
service.  See LeShore.  Thus, any such recorded histories by 
post-service examiners, therefore, do not constitute 
competent evidence of a nexus between current low back 
disorders and service.  Thus, degenerative joint disease, 
spondylolisthesis and stenosis of the spine were not shown in 
service and degenerative joint disease was not shown within 
one year of service.  Currently diagnoses of these disorders 
are not attributable to service as there is no competent 
evidence linking post-service degenerative joint disease, 
spondylolisthesis, and/or stenosis to service.  Therefore 
these claims of service connection are denied.


Sacralization of the Lumbar Spine

The Board notes that sacralization was noted in service and 
post-service.  Nonetheless, sacralization is a congenital 
anomaly in which the fifth lumbar vertebra is fused to the 
sacrum in varying degrees.  Thibault v. Brown, 5 Vet. App. 
520, 521 (1993) (citing Webster's Medical Desk Dictionary 629 
(1986).  Congenital or developmental defects as such are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  Further, there 
is no evidence of any superimposed disease or injury during 
service warranting service connection for any resultant 
disability.

The regulations clearly state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
VA's General Counsel has held that such defects, therefore, 
may not be service-connected.  VAOPGCPREC 82-90.  Because the 
veteran's sacralization of the lumbar spine is a congenital 
defect, service connection is precluded by regulation.  Thus, 
service connection is denied.  


ORDER

The petition to reopen the claim for service connection for 
post-traumatic neurosis and conversion hysteria is denied. 

The petition to reopen the claim for lumbosacral strain is 
granted. 

Service connection for depression is denied.  

Service connection for an anxiety disorder is denied.  

Service connection for lumbosacral strain is denied.  

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for spondylolisthesis of the lumbar spine 
is denied.  

Service connection for stenosis of the lumbar spine is 
denied.  

Service connection for sacralization of the lumbar spine is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


